— Appeals by the defendant from two judgments of the Supreme Court, Queens County (Kellam, J.), both rendered October 3, 1984, convicting her of attempted robbery in the first degree under indictment No. 1368/81, and bail jumping in the first degree under indictment No. 3807/84, upon her pleas of guilty, and imposing sentences. The appeal from the judgment rendered on the attempted robbery charge brings up for review the denial (Pitaro, J.), after a hearing, of that branch of the defendant’s omnibus motion which sought suppression of identification testimony.
Justice Eiber has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgments are affirmed.
Although the showup identification of the defendant at the police station approximately two hours after the attempted robbery was unnecessary and suggestive, there was an independent basis for an in-court identification. Thus, suppression was unwarranted (see, People v Adams, 53 NY2d 241). The sentences were not excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Niehoff, Eiber and Kunzeman, JJ., concur.